Citation Nr: 1815517	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.

(The claims for service connection for bilateral hearing loss and obstructive sleep apnea, as well as the increased rating claim for the left knee will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from November 1983 to November 1987; December 1990 to September 1991; February 2003 to September 2003; and May 2009 to July 2009, including service in Operation Noble Eagle, Operation Enduring Freedom, and Operation Iraqi Freedom.  His awards and decorations included the Global War on Terrorism Expeditionary Medal and Global War on Terrorism Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  


FINDING OF FACT

The probative evidence of record is at least in relative equipoise that the Veteran's currently diagnosed tinnitus originated in service or is otherwise attributable to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he contends is the result of noise exposure during service.  

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for chronic disabilities, such as tinnitus, as organic diseases of the nervous system, if the disability is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims has held in a recent decision that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As such, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.

Turning to the Veteran's period of active service, a March 1991 treatment note indicates that the Veteran reported occasional ringing in his left ear.

The Veteran received a VA examination in March 2010 and was diagnosed with bilateral tinnitus.  The Veteran reported that he first noticed tinnitus while he was deployed as a corpsman doing construction work, and he was exposed to gun fire and noise from heavy equipment and building tools.  However, the examiner opined that tinnitus was not caused by the Veteran's history of military noise exposure because he exited military service with normal right ear hearing and had pre-existing hearing loss in the left ear.  The examiner noted that hearing loss is the most common cause of tinnitus, and instead attributed the Veteran's tinnitus to his pre-existing left ear hearing loss and history of deer hunting.   

In his substantive appeal, the Veteran stated that he fired multiple weapons on active duty and he worked with saws, jackhammers, and various tools without hearing protection.  He further stated that the ringing in his ears keeps him up at night.  

The Veteran also submitted various buddy statements alleging that the Veteran complains of ringing in his ears, which began after his work with the construction battalion.  In particular, the buddy statements note that the Veteran had never fired a gun before his military service and that he only hunted deer with a recurve bow.  

The Board notes that the Veteran complained of ringing in his ears during active military service.  Given the Veteran's statements regarding the construction work performed during his service, as well as his various decorations and awards for expert marksmanship, the Board finds that in-service noise exposure has been established. 

The Board finds the Veteran's lay testimony to be of particular importance for this claim, as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  In particular, the Board finds the Veteran competent to report ringing in the ears.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  While the March 2010 VA examination provided a negative nexus opinion regarding whether the Veteran's tinnitus was related to his active duty service, the Board finds that, given the Veteran's credible lay statements, the evidence is at least in relative equipoise on this matter.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154 (b); 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


